DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/9/2022 wherein claim 1 has been amended and claims 4 and 14 have been cancelled.
Claims 1-3, 5, 6, 10-13, 15, 16 and 20 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicant’s approved terminal disclaimer filed 6/9/2022 overcome the double patenting rejections of claims 1-20 over US 10307369 and US 10792245. This rejection is withdrawn.
Applicant’s arguments filed 6/9/2022 regarding the rejection of claims 1-3, 5, 6, 10-13, 15, 16 and 20 made by the Examiner under 35 USC 103 over Nakatsuka (US 2003/0064102) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/10/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  Claims 1 and 11 have been amended to incorporate subject matter from objected to as allowable claims. 
In response to A, the Examiner appears to have misunderstood the scope of previously pending claims 4 and 14. Independent claims 1 and 11 recite various structures, e.g. intraocular lens, artificial cornea, etc., however these structures are to the intended use of the composition/method claims and not to the claim itself. Claim 1 recites “[A]n antimicrobial polymer for use in an ophthalmic implant…. wherein the ophthalmic implant is an intraocular lens, artificial cornea, a glaucoma valve…” It is observed that the intraocular lens, for example, is not limiting the structure of the claim, but rather is an intended structure that may be produced from the polymer of the claim (note the “for use in…”). Similar analysis applies to claim 11. Thus, the claims do not require that the polymer be formed into such items but rather suggests that the polymer may be used to form such items.  MPEP 2111.02(II) states if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-13, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuka (US 2003/0064102).
Nakatsuka provides antimicrobial composition comprising an antibacterial salt compound and a photopolymerizable monomer.
The antibacterial salt compound is to be that of a monomer having the following structures: 
    PNG
    media_image1.png
    288
    362
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see 0010]-[0016]). 
It is noted that compound IV, 
    PNG
    media_image2.png
    68
    223
    media_image2.png
    Greyscale
(see [0015]), where n =12 corresponds to 1-[12-(methacryloyloxy)dodecyl]pyridinium bromide (MDPB) (see instant claim 10). 
The antibacterial salt is to be copolymerized with a photopolymerizable polymer such as methyl methacrylate (see [0041]) (see instant claim 11). 
Thus, Nakatsuka suggests a polymer composition comprising an antibacterial monomer such as MDPB and at least one other monomer such as methyl methacrylate. 
With respect to the properties claimed, such as the opacity of the polymer product or the ability to be reversibly deformable, these are inherent characteristics of the obvious polymer and therefore would be expected to follow upon the selection of the monomers from Nakatsuka as required by claim 1.  
As it relates to the intended use that the polymer be “for use in an ophthalmic implant” such as an “ophthalmic implant” as recited by instant claims 1 and 11, etc., MPEP 2111.02 states where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. 
Moreover, instant claim 11 recites, “[A] method of preparing an antimicrobial polymer for use in an ophthalmic implant… and using the antimicrobial polymer in the ophthalmic implant.” The use of the polymer in the ophthalmic implant is a method of use which is distinct from the method of preparing. Thus, this limitation does not limit the process claim of making the polymer as a method of making a polymer is distinct from a method of using a polymer.
The only difference between Nakatsuka and the instant claims is that Nakatsuka does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Nakatsuka, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Nakatsuka's disclosure, to arrive at an antimicrobial polymer and method of making said polymer comprising MDPB and an acrylic monomer with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611